Title: From Thomas Jefferson to Feger, Gramont & Cie., 19 June 1787
From: Jefferson, Thomas
To: Feger, Gramont & Cie.



Gentlemen
Paris June 19. 1787.

I am honoured with your letter of the 2d. instant together with the state of the wine therein inclosed, for which Mr. Grand will take care to reimburse you. It would have given me great pleasure to have been able to remain longer at Bourdeaux, which among other gratifications would have presented me that of cultivating longer your acquaintance; but I was not master of my own time. I take the liberty of putting under your cover a letter to Mr. Barclay, which be so good as to have delivered him thro’ a confidential hand. Accept here my thanks for the civilities and attentions you were pleased to shew me at Bourdeaux and assurances of the sentiments of esteem & respect with which I have the honor to be Gentlemen your most obedient & most humble servant,

Th: Jefferson

